DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-20 are previously canceled. 
Claim 30 is cancelled. 
Claims 21-25, 29, and 31-41are amended.
Claim 43 is new.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29, and 31-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims recite the limitation “subscription information”, which is not described in the specification, nor is it clear what said subscription information is limited to. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-22, 25, 31-34, 37 and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macintosh (US 2008/0284650 A1), hence forth Mac, in view of Burlik (US 2007/0254271 A1).
	In claim 21, Mac discloses a method of processing motion information (Fig. 7, microprocessor) on a portable electronic device (Par. 62 and 63 “attached to ankle” “worn”), comprising: obtaining, by the portable electronic device, acceleration data from a sensor (Fig. 7 accelerometer); determining, by the portable electronic device, that the portable electronic device is in a first motion state based on the obtained acceleration data (Par. 105-107 “measure impact force via accelerometers” “running”), wherein the first motion state corresponds to a first activity type of a plurality of activity types (Par. 71 running, skiing biking), and wherein the first activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 71 running, skiing, biking); notifying, by the portable electronic device, based on subscription information (See Claim 1, examiner considers the need/acquisition of the acceleration data to be said subscription information), an application executed on the portable electronic device of the motion state change to the second motion state (Par. 107 “determine impact force”, Par. 109 “quantify long pass”, Par. 111 “data to be synchronized to video”, Par. 87, 106 “change in direction”); based on the portable electronic device changing from the first motion state to a second motion state (Par. 87 “break this activity into velocity bands in different directions”), determining, by the portable electronic device, a motion state change (Par. 87 “Athletes Movement is Forward Sideways or Backwards”).
Mac does not explicitly disclose wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; and modifying, by the portable electronic device, a setting of the application executed on the portable electronic device based on the determined motion state change; wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device, and wherein the subscription information further indicates types of motion-related information to be sent to the application.
Burlik teaches wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device (See Fig. 1, 110, 115, 120); wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type (Par. 20 “After he stops running and switches to walking, the next song will be slower, again matching his pace”), and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 20 running walking); and modifying, by the portable electronic device, a setting of the application executed on the portable electronic device based on the determined motion state change (Par. 20 “the next song will be slower, again matching his pace”); wherein the subscription information further indicates types of motion-related information to be sent to the application (Par. 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device; wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; and modifying, by the portable electronic device, a setting of the application executed on the portable electronic device based on the determined motion state change; wherein the subscription information further indicates types of motion-related information to be sent to the application based on the teachings of Burlik in Mac in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 22, Mac further discloses determining, by the portable electronic device, a confidence rating for the first motion state based on the obtained acceleration data (Par. 41, 70).

In claim 25, Mac further discloses determining, by the portable electronic device, whether an exit condition for exiting the second motion state has been met (Par. 87 “break this activity into velocity bands in different directions”); and based on the exit condition being met, determining, by the portable electronic device, that the electronic device is no longer in the second motion state (Par. 87 “break this activity into velocity bands in different directions”).

In claim 31, Mac discloses a fitness application of the portable electronic device (Par. 87). Mac does not explicitly disclose wherein the application executed on the portable electronic device is a music application integrated with a fitness application of the portable electronic device.
Burlik teaches wherein the application executed on the portable electronic device is a music application integrated with a fitness application of the portable electronic device (Par. 15 “music player”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the application executed on the portable electronic device is a music application integrated with a fitness application of the portable electronic device as taught by Burlik in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 32, Mac discloses based on the portable electronic device changing from the second motion state to a third motion state, determining, by the portable electronic device, a second motion state change (Par. 105-107)
Mac does not explicitly disclose wherein the third motion state corresponds to a third activity type of the plurality of activity types; and modifying, by the portable electronic device, another application setting based on the second motion state change.
 Burlik teaches wherein the third motion state corresponds to a third activity type of the plurality of activity types (Par. 20 “After he stops running and switches to walking, the next song will be slower, again matching his pace”); and modifying, by the portable electronic device, another application setting based on the second motion state change (Par. 20 “the next song will be slower, again matching his pace”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the third motion state corresponds to a third activity type of the plurality of activity types; and modifying, by the portable electronic device, another application setting based on the second motion state change as taught by Burlik in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 33, Mac discloses A portable electronic device (Fig. 7), comprising: a sensor configured to obtain acceleration data (Fig. 7 accelerometer); a non-transitory memory configured to store processor-executable instructions (Fig. 7 memory); and a processor configured to execute the processor-executable instructions stored on the non-transitory memory (Fig. 7 processor) to facilitate: obtaining acceleration data from the sensor (Par. 105-107 “measure impact force via accelerometers” “running”); determining that the portable electronic device is in a first motion state based on the obtained acceleration data (Par. 105-107 “measure impact force via accelerometers” “running”), wherein the first motion state corresponds to a first activity type of a plurality of activity types (Par. 71 running, skiing biking), and wherein the first activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 71 running, skiing biking); based on the portable electronic device changing from the first motion state to a second motion state (Par. 87 “break this activity into velocity bands in different directions”), determining a motion state change (Par. 87 “Athletes Movement is Forward Sideways or Backwards”); modifying, based on subscription information (See Claim 1, examiner considers the need/acquisition of the acceleration data to be said subscription information), an application executed on the portable electronic device of the motion state change to the second motion state (Par. 107 “determine impact force”, Par. 109 “quantify long pass”, Par. 111 “data to be synchronized to video”, Par. 87, 106 “change in direction”).
Mac does not explicitly disclose wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; and wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device, and wherein the subscription information further indicates types of motion-related information to be sent to the application.
Burlik teaches subscribing to a motion state identification service executed on the portable electronic device (See Fig. 1, 110, 115, 120); wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type (Par. 20 “After he stops running and switches to walking, the next song will be slower, again matching his pace”, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 20 running walking); wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device (See Fig. 1, 110, 115, 120); wherein the subscription information further indicates types of motion-related information to be sent to the application (Par. 24)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applications that subscribe to a motion state identification service executed on the portable electronic device; wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; and wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device, and wherein the subscription information further indicates types of motion-related information to be sent to the application based on the teachings of Burlik in Mac in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 34, Mac further discloses determining a confidence rating for the first motion state based on the obtained acceleration data (Par. 41, 70).

In claim 37, Mac further discloses wherein the processor is further configured to execute the processor-executable instructions stored on the non-transitory memory to facilitate: determining whether an exit condition for exiting the second motion state has been met (Par. 87 “break this activity into velocity bands in different directions”); and based on the exit condition being met, determining that the portable electronic device is no longer in the second motion state (Par. 87 “break this activity into velocity bands in different directions”).
 
In claim 40, Mac discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon for processing motion information (Fig. 7 processor, memory), wherein the processor-executable instructions, when executed, facilitate: obtaining acceleration data (Fig. 7 accelerometer); determining a first motion state based on the obtained acceleration data (Par. 105-107 “measure impact force via accelerometers” “running”), wherein the first motion state corresponds to a first activity type of a plurality of activity types (Par. 105-107 “measure impact force via accelerometers” “running”; Par. 71 running, skiing biking), and wherein the first activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 71 running, skiing biking); based on a change from the first motion state to a second motion state (Par. 87 “break this activity into velocity bands in different directions”), determining a motion state change (Par. 87 “Athletes Movement is Forward Sideways or Backwards”); notifying, based on subscription information, an application executed on the portable electronic device of the motion state change to the second motion state.
Mac does not explicitly disclose wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device, and wherein the subscription information further indicates types of motion-related information to be sent to the application.
Burlik teaches subscribing to a motion state identification service executed on the portable electronic device (See Fig. 1, 110, 115, 120); wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type (Par. 20 “After he stops running and switches to walking, the next song will be slower, again matching his pace”, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle (Par. 20 running walking); and wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device (See Fig. 1, 110, 115, 12), and wherein the subscription information further indicates types of motion-related information to be sent to the application (Par. 24).
Therefore, it would have been obvious at the time the invention was made to have applications that subscribe to a motion state identification service executed on the portable electronic device; wherein the second motion state corresponds to a second activity type of the plurality of activity types different from the first activity type, and wherein the second activity type corresponds to walking, running, bicycling, or being in a vehicle; and wherein the subscription information indicates that the application subscribes to a motion state identification service executed on the portable electronic device, and wherein the subscription information further indicates types of motion-related information to be sent to the application based on the teachings of Burlik in Mac in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 41 Mac does not explicitly disclose wherein determining that the portable electronic device is in the first motion state based on the obtained acceleration data is based on applying motion criteria of the first motion state to a periodic human motion corresponding to the acceleration data within a cadence window, and wherein the first and second motion states have different motion criteria associated therewith.
Burlik teaches wherein determining that the portable electronic device is in the first motion state based on the obtained acceleration data is based on applying motion criteria of the first motion state to a periodic human motion corresponding to the acceleration data within a cadence window, and wherein the first and second motion states have different motion criteria associated therewith (Fig. 1, 105-125).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein determining that the portable electronic device is in the first motion state based on the obtained acceleration data is based on applying motion criteria of the first motion state to a periodic human motion corresponding to the acceleration data within a cadence window, and wherein the first and second motion states have different motion criteria associated therewith as taught by Burlik in order to allow music to be played in conformity with a user’s desire to enjoy music in harmony with the users physical action (Burlik Par. 14) thus leading to an improved system.

In claim 42 Mac discloses wherein the plurality of applications that subscribe to the motion state identification service include at least one of: a music player application, a telephony application, a video application, or a gesture application (Par. 72).

In claim 43 Mac discloses wherein the subscription information further indicates how often motion-related notifications are to be sent to the application (Par. 24).

Claims 23 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mac in view of Burlik and in further view of Chin (US 20060223547).

In claim 23, Mac discloses identifying, by the portable electronic device, a plurality of potential motion states based on the obtained acceleration data Par. 105-107). Mac does not explicitly disclose determining, by the portable electronic device, confidence ratings for each of the potential motion states.
Chin teaches determining, by the portable electronic device, confidence ratings for each of the potential motion states (Par. 64).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the determining, by the portable electronic device, confidence ratings for each of the potential motion states of Chin with the invention of Mac to allow information with low confidence to be ignored (Chin Par. 65).

In claim 35, Mac discloses identifying a plurality of potential motion states based on the obtained acceleration data (Par. 105-107). Mac does not explicitly disclose determining confidence ratings for each of the potential motion states.
Chin teaches determining confidence ratings for each of the potential motion states (Par. 64).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine determining confidence ratings for each of the potential motion states of Chin with the invention of Mac to allow information with low confidence to be ignored (Chin Par. 65).


Claims 24 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mac in view of Burlik and in further view of Sohn (US 2007/0124703 A1).
In claim 24, Mac in view of Burlik does not explicitly disclose wherein modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting.
Sohn teaches wherein modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting (Fig. 3, section B “volume up” “volume down”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting as taught by Sohn in the combination of Mac and Burlik since one of ordinary skill in the art would recognize the need for volume to be adjusted and it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 10 I USPQ 284 (CCPA 1954).

In claim 36, Mac in view of Burlik does not explicitly disclose wherein modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting.
Sohn teaches wherein modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting (Fig. 3, section B “volume up” “volume down”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the setting of the application executed on the portable electronic device comprises adjusting a volume setting as taught by Sohn in the combination of Mac and Burlik since one of ordinary skill in the art would recognize the need for volume to be adjusted and it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 10 I USPQ 284 (CCPA 1954).


Claims 26-27 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mac in view of Burlik and in further view of Guthrie (US 2008/0182724 A1) and Taylor (US 5,323,309).

In claim 26, Mac discloses a sleep mode (Par. 56).
Mac in view of Burlik does not explicitly disclose based on no acceleration being detected for a time period, initiating a sleep mode, wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes.
Guthrie teaches based on no acceleration being detected for a time period (Fig. 3, 68), initiating a sleep mode (Fig. 3, 70).
Taylor teaches wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes (Column 15 Lines 29-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have based on no acceleration being detected for a time period, initiating a sleep mode based on the teaching of Guthrie and wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes based on the teachings of Taylor in order to cease tracking when not in use (Guthrie Par. 27), and reduce unnecessary power drain (Taylor Column 15 Lines 29-40) thus leading to a longer lasting battery. 

In claim 27, Mac in view of Burlik, Guthrie, and Taylor discloses all of claim 26. Mac does not explicitly disclose based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode.
Taylor discloses based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode (Column 15 Lines 29-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode based on the teachings of Taylor in reduce unnecessary power drain (Taylor Column 15 Lines 29-40) thus leading to a longer lasting battery.

In claim 38, Mac discloses a sleep mode (Par. 56).
Mac in view of Burlik does not explicitly disclose based on no acceleration being detected for a time period, initiating a sleep mode, wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes.
Guthrie teaches based on no acceleration being detected for a time period (Fig. 3, 68), initiating a sleep mode (Fig. 3, 70).
Taylor teaches wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes (Column 15 Lines 29-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have based on no acceleration being detected for a time period, initiating a sleep mode based on the teaching of Guthrie and wherein in the sleep mode, a sampling rate of the sensor for obtaining acceleration data is lower in the sleep mode than in one or more other modes based on the teachings of Taylor in order to cease tracking when not in use (Guthrie Par. 27), and reduce unnecessary power drain (Taylor Column 15 Lines 29-40) thus leading to a longer lasting battery.

In claim 39, Mac in view of Burlik, Guthrie, and Taylor discloses all of claim 38. Mac does not explicitly disclose based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode.
Taylor discloses based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode (Column 15 Lines 29-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to based on acceleration being detected, initiating an entry mode, wherein in the entry mode, the sampling rate of the sensor for obtaining acceleration data is higher than in the sleep mode based on the teachings of Taylor in reduce unnecessary power drain (Taylor Column 15 Lines 29-40) thus leading to a longer lasting battery.

Claims 28-29 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mac in view of Burlik and in further view of Guthrie, Taylor, and Elgoyhen (US 2008/0192005 A1).

In claim 28, Mac in view of Burlik, Guthrie, and Taylor discloses all of claim 27. Mac does not explicitly disclose based on entry conditions for an activity type being satisfied, initiating an active mode, wherein in the active mode, the sampling rate of the sensor for obtaining acceleration data is based on a current activity type.
Elgoyhen teaches based on entry conditions for an activity type being satisfied, initiating an active mode, wherein in the active mode, the sampling rate of the sensor for obtaining acceleration data is based on a current activity type (Par. 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to based on entry conditions for an activity type being satisfied, initiating an active mode, wherein in the active mode, the sampling rate of the sensor for obtaining acceleration data is based on a current activity type as taught by Elgoyhen in order to dynamically adjust the rate based on the speed of movement (Elgoyhen Par. 56).

In claim 29, Mac in view of Burlik, Guthrie, Taylor, and Elgoyhen discloses all of claim 28. Mac does not explicitly disclose based on a periodic motion not being detected within a set interval during the active mode, initiating an exit mode; determining, by the portable electronic device, whether re-entry conditions are met; and based on determining that re-entry conditions have been met, reinitiating the active mode. 
Guthrie teaches based on a periodic motion not being detected within a set interval during the active mode, initiating an exit mode (Fig. 3 66); determining, by the portable electronic device, whether re-entry conditions are met (Fig, 3 72); and based on determining that re-entry conditions have been met, reinitiating the active mode (See Fig. 3 72-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to based on a periodic motion not being detected within a set interval during the active mode, initiating an exit mode; determining, by the portable electronic device, whether re-entry conditions are met; and based on determining that re-entry conditions have been met, reinitiating the active mode as taught by Guthrie in order to cease tracking when not in use (Guthrie Par. 27), and reduce unnecessary power drain (Taylor Column 15 Lines 29-40) thus leading to a longer lasting battery.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. In regards to applicants 103 arguments on pages 9-11, the examiner respectfully disagrees. Notably the specification does not specify what “subscription information” is. Under BRI the examiner considers the current prior art of record to disclose it as noted above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6067608 A High Performance Mechanism For Managing Allocation Of Virtual Memory Buffers To Virtual Processes On A Least Recently Used Basis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
10/05/2022